Exhibit 10.1
IDEX CORPORATION
NORTHBROOK, ILLINOIS
FIRST AMENDMENT TO
REVISED AND RESTATED
IDEX MANAGEMENT INCENTIVE COMPENSATION PLAN
FOR KEY EMPLOYEES
     This First Amendment to the Revised and Restated IDEX Management Incentive
Compensation Plan for Key Employees (the “MICP”) hereby amends the MICP
effective as of January 1, 2009 to add the following to Section 7F TOTAL BONUS
CALCULATION:
     “Notwithstanding the foregoing, for the 2009 award year, no bonus will be
earned or paid unless and until the Minimum Quantitative Performance Objective
measured by reference to earnings per share, as set by the Compensation
Committee for 2009 is met.”
     In all other respects the MICP shall remain in full force and effect.
          FURTHER RESOLVED, that the officers of this corporation are authorized
to produce a copy of the MICP as conformed to reflect the foregoing amendment
and to take all action appropriate and necessary to effectuate the foregoing
amendment.
* * * * * *
          I, Frank Notaro, the Vice President — General Counsel and Secretary of
IDEX Corporation do hereby certify that the foregoing First Amendment was
adopted by the Board of Directors of IDEX Corporation at a duly held meeting on
April 7, 2009.

                    /s/ Frank J. Notaro      Vice President — General Counsel
and Secretary           

